Citation Nr: 1116815	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  04-32 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for chronic fatigue syndrome (CFS).

2.  Whether new and material evidence has been received to reopen a claim for service connection for a left knee stress fracture.

3.  Whether new and material evidence has been received to reopen a claim for service connection for migraine headaches.

4.  Whether new and material evidence has been received to reopen a claim for service connection for depression.

5.  Whether new and material evidence has been received to reopen a claim for service connection for allergies and chemical sensitivity.  

6.  Whether new and material evidence has been received to reopen a claim for service connection for a gynecological disorder.

7.  Whether new and material evidence has been received to reopen a claim for service connection for irritable bowel syndrome (IBS).

8.  Whether new and material evidence has been received to reopen a claim for service connection for hiatal hernia.

9.  Whether new and material evidence has been received to reopen a claim for service connection for restrictive airway disease.

10.  Whether new and material evidence has been received to reopen a claim for service connection for fibromyalgia.

11.  Entitlement to service connection for insomnia.

12.  Entitlement to service connection for low grade fever.

13.  Entitlement to service connection for chronic infection.

14.  Entitlement to service connection for Type II Diabetes Mellitus, including as secondary to CFS.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from April 1982 to February 1987.  She had additional service in the U.S. Naval Reserves from January 1988 to December 1995, including on active duty for training (ACDUTRA) in August 1988 and September 1992.  

This appeal to the Board of Veterans' Appeals (Board) is from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

As support for her claims, the Veteran testified at a hearing in June 2008 at the Board's offices in Washington, DC (Central Office hearing) before the undersigned Veterans Law Judge (VLJ).  

The Board is remanding the claim for service connection for insomnia to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development, whereas the Board is going ahead and deciding all of the remaining claims.


FINDINGS OF FACT

1.  An unappealed May 1998 rating decision denied service connection for a left knee stress fracture because there was no competent and credible evidence indicating the left knee disability the Veteran had when entering service had been made permanently worse, i.e., chronically aggravated, by her service.  

2.  Concerning this left knee stress fracture claim, the additional evidence received since that May 1998 decision is cumulative or redundant of evidence previously considered, does not relate to an unestablished fact necessary to substantiate this claim, and does not raise a reasonable possibility of substantiating this claim.

3.  An unappealed November 1998 rating decision denied service connection for migraine headaches because there was no competent and credible evidence indicating the migraine headaches the Veteran had when entering service had been made chronically worse by her service.  

4.  Concerning this migraine headaches claim, the additional evidence received since that November 1998 decision is cumulative or redundant of evidence previously considered, does not relate to an unestablished fact necessary to substantiate this claim, and does not raise a reasonable possibility of substantiating this claim.

5.  An unappealed May 1998 rating decision denied service connection for allergies and chemical sensitivity, a gynecological disorder, hiatal hernia, and restrictive airway disease because there was no competent and credible evidence of in-service incurrence of these conditions as the service treatment records (STRs) contained no such indication.  

6.  Concerning these claims for allergies and chemical sensitivity, a gynecological disorder, hiatal hernia, and restrictive airway disease, the additional evidence received since that May 1998 decision concerning these claims is either cumulative or redundant of evidence previously considered, does not relate to an unestablished fact necessary to substantiate these claims, and does not raise a reasonable possibility of substantiating these claims.

7.  An unappealed November 1998 rating decision denied service connection for CFS, depression, fibromyalgia, and IBS because there was no competent and credible evidence etiologically linking any of these disorders to the Veteran's active military service.  

8.  Concerning these claims for CFS, depression, fibromyalgia, and IBS, the additional evidence received since that November 1998 decision concerning these claims is either cumulative or redundant of evidence previously considered, does not relate to an unestablished fact necessary to substantiate these claims, and does not raise a reasonable possibility of substantiating these claims.

9.  There is no competent and credible evidence of record that the Veteran currently has a confirmed disability to account for her reported symptoms of low-grade fever or chronic infection, let alone etiologically linking any disability to her service.

10.  The Veteran's Type II Diabetes Mellitus has not been linked by competent and credible evidence to her service, including to Agent Orange exposure.  Her diabetes did not manifest to a compensable degree of at least 10-percent disabling within one year of separation from active duty in February 1987, so by February 1988.  And the claimed underlying disorder of CFS has not been service connected, so her diabetes necessarily cannot be linked to her military service on a secondary basis by way of the diabetes.  


CONCLUSIONS OF LAW

1.  The May 1998 rating decision denying service connection for left knee stress fracture, allergies and chemical sensitivity, gynecological disorder, hiatal hernia, and restrictive airway disease is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1100, 20.1103 (2010).  

2.  New and material evidence has not been received since that May 1998 decision to reopen these claims for left knee stress fracture, allergies and chemical sensitivity, gynecological disorder, hiatal hernia, and restrictive airway disease.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).

3.  The November 1998 rating decision denying service connection for migraine headaches, CFS, depression, fibromyalgia, and IBS, also is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1100, 20.1103 (2010).  


4.  New and material evidence has not been received since that November 1998 decision to reopen these claims for migraine headaches, CFS, depression, fibromyalgia, and IBS.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).

5.  Low grade fever and chronic infection were not incurred in or aggravated by her military service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).  

6.  The Veteran's Type II Diabetes Mellitus was not incurred in or aggravated by service and may not be presumed to have been incurred in service, including due to Agent Orange exposure or on a secondary basis to CFS.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1131, 1137 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.313 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373- 74 (2002).


These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U. S. Supreme Court has clarified that VCAA notice errors are not presumptively prejudicial, rather, should be determined based on the facts of each individual case.  Moreover, as the pleading party, the Veteran, not VA, has this burden of proof for showing there is a VCAA notice error in timing or content and, furthermore, that it is unduly prejudicial, meaning outcome determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this case, letters satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in April 2003 and July, August and December 2009.  These letters informed her of the evidence required to substantiate her claims and of her and VA's respective responsibilities in obtaining this supporting evidence.  Note also that the more recent July, August and December 2009 letters complied with Dingess by as well discussing the downstream disability rating and effective date elements of the claims.  And of equal or even greater significance, after providing that additional Dingess notice, the AMC went back and readjudicated the Veteran's claims in the January 2011 SSOC - including considering the additional evidence received in response to that additional notice.  See again Mayfield IV and Prickett, supra.  So the timing defect in the provision of this additional notice, since it did not precede the initial adjudication of the claims, has been rectified ("cured") since the claims have been reconsidered since providing all necessary VCAA notice.

Additionally, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that:  (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim that complies with 38 U.S.C.A. § 5103(a) (West 2002), 38 C.F.R. § 3.159(b) (2010), and any applicable legal precedent.  VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial.  See VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

The Board remanded this case in May 2009, in part, so the AMC could fulfill this requirement by providing the Veteran additional VCAA notice to comply with this holding in Kent.  In response to this remand directive, the AMC sent her a notice in December 2009, but this notice is only partially compliant with this decision.  This letter complied with Kent to the extent it notified her of the evidence and information necessary to reopen her previously denied, unappealed claims (i.e., described and defined what is meant by the term new and material evidence); and this letter also adequately explained the bases of the respective prior denials of the claims for CFS, left knee stress fracture, migraine headaches, depression, allergies and chemical sensitivity, gynecological disorder, IBS, hiatal hernia, restrictive airway disease, and fibromyalgia by specifying the deficiencies in the evidence when these claims were previously considered.  However, the letter was deficient in identifying the incorrect dates for the previous, final denials of these claims, which were in May and November 1998.  Instead, the letter improperly informed the Veteran that the March 2004 decision on appeal had become unappealed, and constituted the final and binding denial of these claims on the merits.  

So, in essence, there is a defect in the content of those VCAA notices in this respect that the AMC/RO did not remedy on remand.  Nevertheless, the Veteran, through submission of her personal statements, representative's statements, and especially the identification of many years of VA and private treatment following separation from service, demonstrated her actual knowledge of the evidence required to not only reopen but also substantiate these claims on their underlying merits.  In addition, the exception mentioned notwithstanding, the VCAA notices provided by VA were clear and pertinent to her contentions, such that a reasonable person could understand what was required to prove the claims.  

So, all this considered, the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of her claims.  See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of her claims, and therefore found the error harmless).  Importantly, there is no allegation or evidence that any content or timing error will affect the essential fairness of the adjudication of the claims.  And to reiterate, as the pleading party, the Veteran, not VA, has this evidentiary burden of proof of showing there is a VCAA notice defect in timing or content and, more importantly, that this defect is unduly prejudicial, meaning outcome determinative of her claims.  See Shinseki, 129 S. Ct. 1696.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of her claims that is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO/AMC obtained her VA and identified private treatment records, Social Security Administration (SSA) disability records, her available active duty service treatment records (STRs) and service personnel records (SPRs), and Naval Reserve STRs and SPRs.  She also submitted personal statements and testified at a hearing.  

Notably, the Board remanded this case for several reasons in May 2009 - including, as mentioned, to issue Kent-compliant notice.  Another primary reason for remanding was so the AMC could obtain outstanding SSA disability records and VA treatment records, which since have been obtained.  As well, the Board instructed the RO/AMC to determine any ACDUTRA or inactive duty training (INACDUTRA) service from 1988 to 1995.  The Board's review of the claims file reveals the AMC made considerable, documented, efforts to ascertain any such periods of ACDUTRA or INACDUTRA and to obtain any outstanding clinical records from this period of claimed service.  However, the RO/AMC received only negative responses when it contacted the National Personnel Records Center (NPRC) and other appropriate authorities to obtain these records.  The Board finds the RO/AMC made sufficient attempts to comply with the Board's remand directive in this regard, such that further efforts would not prove helpful to the Veteran's claims.  See Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008).  The Board is therefore satisfied there was substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) and Dyment v. West, 13 Vet. App. 141, 146- 47 (1999).  That is to say, the Board is satisfied the RO/AMC made reasonable efforts to obtain any identified medical and other records.  Significantly, neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained and that is obtainable.  

In addition, the Board finds that a VA compensation examination is not needed to determine whether the Veteran's claimed low-grade fever, chronic infection and diabetes are related to her military service because the standards of the Court's decision in McLendon v. Nicholson, 20 Vet. App. 79 (2006), have not been met.  See also Colantonio v. Shinseki, No. 2009-7067 (Fed. Cir. Jun. 1, 2010), citing Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (medically competent evidence is not required in every case to "indicate" that the claimant's disability "may be associated" with her service).  There are no medical diagnoses establishing a current disability to account for her complaints of low-grade fever or chronic infection.  There is no competent and credible evidence of in-service incurrence of her 
low-grade fever, chronic infection and diabetes to directly associate these claimed conditions with her military service.  For instance, her STRs reveal no complaints or relevant symptoms, treatment, or diagnoses of these claimed disabilities during service.  Nor is there any indication that her diabetes initially manifested within one year following her service, let alone to the required compensable degree of at least 10-percent disabling (see 38 C.F.R. § 4.119, Diagnostic Code 7913 (2010)), to otherwise warrant presuming it was incurred in service under the alternative provisions of 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 and 38 C.F.R. §§ 3.307, 3.309(a).  Nor is there medical evidence otherwise associating her diabetes mellitus with her military service, including to CFS.  Indeed, since service connection for CFS has not been established, there is no possibility to establish service connection for the diabetes on the basis of a secondary relationship to the CFS because there is no underlying service-connected disability.

It is important for the Veteran to understand that the duty to provide a VA examination and opinion only applies to a claim to reopen a finally adjudicated decision if new and material evidence is presented or secured.  3.159(c)(4)(C)(iii).  Here, the Board is determining there is no new and material evidence to reopen the claims for CFS, left knee stress fracture, migraine headaches, depression, allergies and chemical sensitivity, gynecological disorder, IBS, hiatal hernia, restrictive airway disease, and fibromyalgia.  Hence, there is no requirement to have the Veteran examined for a medical nexus opinion unless and until she first satisfies this preliminary requirement of presenting new and material evidence to reopen these claims.  The Board is therefore satisfied the RO and AMC have provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A.  


II.  Analysis-Petitions to Reopen the Claims for Service Connection for 
CFS, Left Knee Stress Fracture, Migraine Headaches, Depression, Allergies and Chemical Sensitivity, Gynecological Disorder, IBS, Hiatal Hernia, Restrictive Airway Disease, and Fibromyalgia

Because these claims have been previously considered and denied, and those prior decisions were not timely appealed, the Board has the jurisdictional responsibility to determine whether there is new and material evidence since those earlier decisions to reopen these claims, irrespective of what the RO may have determined concerning this, because this threshold preliminary determinative affects the Board's jurisdiction to adjudicate these claims on their underlying merits.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); VAOPGCPREC 05-92 (March 4, 1992).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).  See, too, Butler v. Brown, 9 Vet. App. 167, 171 (1996).

When determining whether a claim should be reopened, the Board performs a 
two-step analysis.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See 38 U.S.C.A. § 5108.  According to VA regulation, "new" means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.


Second, if VA determines the evidence is new and material, it may then proceed to evaluate the merits of the claim on the basis of the all evidence of record, but only after ensuring the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other grounds sub nom. Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  This presumption only applies when making a determination as to whether the evidence is new and material.  It does not apply when making a determination as to the ultimate credibility and weight of the evidence as it relates to the merits of the claim.  Essentially, the presumption of credibility "dissolves" once the claim is reopened and decided on the merits.  See also Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

A.  Left Knee Stress Fracture and Migraine Headaches

The RO's May 1998 rating decision, which initially considered and denied the Veteran's claim for service connection for a left knee stress fracture, is the final decision on the merits of this claim.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  That decision, in relevant part, denied service connection for the left knee stress fracture because it was noted as a pre-existing condition by the service entrance examination report, and there was no competent evidence of permanent worsening of the condition, as required for showing service connection by aggravation.  

The May 1998 rating decision also issued an initial denial of the Veteran's claim for service connection for migraine headaches.  That decision, in relevant part, denied service connection for migraine headaches because it was noted as a pre-existing condition by the service entrance examination report, and there was no competent evidence of permanent worsening of the condition, as required for showing service connection by aggravation.  In November 1998, this denial was continued for the same bases as the prior decision, after considering Naval Reserves treatment records, including acknowledging treatment for headaches in May 1993 and January 1994, which were not during a period of confirmed ACDUTRA or INACDUTRA.  Rather, the available Naval Reserve SPRs only showed a confirmed period of ACDUTRA in August 1988 and September 1992.  So, the RO's November 1998 rating decision is the final decision on the merits of the migraine headaches claim.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  

Service connection is granted if it is shown the Veteran has disability resulting from an injury sustained or a disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  

Stated somewhat differently, to establish entitlement to service connection, there must be:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection is granted if it is shown the Veteran has disability resulting from an injury sustained or a disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153 (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.303, 3.306 (2008).  To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).  

Certain chronic diseases such as degenerative joint disease (DJD) (i.e., arthritis) will be presumed to have been incurred in service if manifested to a compensable degree of at least 10 percent within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 C.F.R. § 3.304(b).  A Veteran who served during a period of war is presumed to be in sound condition when she entered into military service except for conditions noted on entrance medical examination.  38 U.S.C. §§ 1111, 1132, 1137; 38 C.F.R. § 3.304(b).  Notwithstanding the provisions of 38 U.S.C.A. § 1132, the wartime provisions of 38 U.S.C.A. § 1111 shall be applicable in the case of any Veteran who served in the active naval service after December 31, 1946.  38 U.S.C.A. § 1137.  Where there is "clear and unmistakable" evidence that the injury or disease claimed pre-existed service and was not aggravated during service, the presumption of soundness does not attach.  Id.

A pre-existing injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

Independent medical evidence is needed to support a finding that a pre-existing disorder increased in severity during service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

Also, mere temporary or intermittent flare-ups of a pre-existing injury or disease during service are insufficient to be considered "aggravation in service", unless the underlying condition, itself, as contrasted with mere symptoms, has worsened.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); and Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Moreover, in Verdon v. Brown, 8 Vet. App. 529 (1996), the Court held that the presumption of aggravation does not attach even where the pre-existing disability has been medically or surgically treated during service and the usual effects of treatment have ameliorated disability so that it is no more disabling than it was at entry into service.  

The presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id., at (b)(1).  

The pertinent evidence of record at the time of these prior final May and November 1998 denials consisted of STRs, SPRs, personal statements, and VA treatment records.  Additionally, the November 1998 decision additionally considered the Veteran's U.S. Naval Reserves STRs and SPRs.  The evidence that must be considered in determining whether there is a basis for reopening this claim is the evidence that has been added to the record since those respective decisions since each was the last final and binding denial of these claims, regardless of the specific basis of those prior denials.  See Evans v. Brown, 9 Vet. App. 273 (1996) (The evidence to be considered in making this new and material determination is that added to the record since the last final denial on any basis).

Since the last final decisions for these claims, in May and November 1998, respectively, there were considerable records added to the claims file.  

The Board acknowledges that Naval Reserve STRs were received by the RO after the May 1998 final denial of a left knee stress fracture disability.  However, a review of these Naval Reserve STRs for 1988 to 1995 reveals that they are unremarkable for findings of a left knee stress fracture disability, let alone during a period of confirmed ACDUTRA or INACDUTRA.  

Also, following both the May and November 1998 denials, the Veteran has submitted SSA disability records, VA and private provider treatment records, written statements, and provided oral testimony during her June 2008 personal hearing.  

But none of this additional evidence, even if new, is also material to her claims insofar as tending to show that military service chronically worsened her pre-existing left knee stress fracture and migraine headaches disabilities.  And this remains the critical shortcoming of these claims.  

Indeed, despite the RO's attempts, there appear to be no in-service clinical records from William Beaumont Army hospital to substantiate claimed treatment of the Veteran's migraine headaches.  

The additional medical records show some recent treatment and diagnoses of headaches and chronic pain.  But there continues to be no competent indication of a permanent worsening of the pre-existing left knee disability or migraine headaches during or as a result of her military service.  See Cox v. Brown, 5 Vet. App. 95 (1993) and Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) (medical records describing Veteran's current condition are not material to issue of service connection and are not sufficient to reopen claim for service connection based on new and material evidence).

The Board also emphasizes that the RO's final and binding May and November 1998 decisions already considered the Veteran's available STRs in determining there was no aggravation during service of the pre-existing left knee and migraine headache disabilities.  Importantly, there are no additional STRs (meaning not already considered) that would obviate the need to submit new and material evidence.  See 38 C.F.R. § 3.156(c).  And, again, these records also do not tend to support the notion that either her pre-existing left knee stress fracture residuals or migraine headaches disability permanently worsened during her period of active duty service.  And there also is no other competent evidence that might otherwise substantiate this notion of aggravation during service.  And without such crucial evidence, her petitions to reopen these claims cannot succeed.

As already explained, independent medical evidence is generally needed to support a finding that a pre-existing disorder increased in severity during service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  New arguments based on what amounts to the same evidence of record at the time of the previous final denial do not constitute the presentation of new and material evidence.  Untalan v. Nicholson, 20 Vet. App. 467 (2006).

Further concerning this, the Veteran is competent, even as a layperson, to testify regarding her symptoms regarding headaches and knee pain over the years - both prior to, during, and since her service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  See also 38 C.F.R. § 3.159(a)(2).  However, her competency does not extend to establishing an actual worsening of a pre-existing left knee stress fracture disability or migraine headaches disability during her active duty service, as this is a complex medical determination of the severity of these disabilities.  As it stands, there are only the Veteran's unsubstantiated lay allegations of a permanent worsening in severity of her left knee and migraine disabilities during active duty military service.  In Moray v. Brown, 5 Vet. App. 211, 214 (1993), the Court noted that lay persons generally are not competent to offer medical opinions or diagnoses and that such evidence does not provide a basis on which to reopen a claim of service connection.  The Court reiterated this in Routen v. Brown, 10 Vet. App. 183, 186 (1997), again noting that "[l]ay assertions of medical causation cannot suffice to reopen a claim under 38 U.S.C. 5108."  

Moreover, her written and oral testimony are essentially reiterating arguments she made prior to the RO denying these claims in May and November 1998, so this is not new evidence.  See Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  See also Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).

In sum, none of the additional evidence since the prior final and binding May and November 1998 decisions address the elements of service connection that were missing.  Thus, there is no new and material evidence to reopen this claim and the petition must be denied.  See 38 C.F.R. § 3.156.  Furthermore, in the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

B.  CFS, Depression, Allergies and Chemical Sensitivity, Gynecological Disorder, IBS, Hiatal Hernia, Restrictive Airway Disease, and Fibromyalgia

The RO's May 1998 rating decision, which initially considered and denied the Veteran's claims for service connection for allergies and chemical sensitivity, gynecological disorder, hiatal hernia, and restrictive airway disease is the final decision on the merits of these claims.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  That decision, in relevant part, denied service connection for gynecological disorder, hiatal hernia, allergies and chemical sensitivity, and restrictive airway disease, because there was no evidence of in-service incurrence of these disorders.  And although not a specified basis for the denial, there was also a lack of requisite medical nexus evidence etiologically linking these disorders to her military service.

Also, the May 1998 rating decision provided an initial denial of the claims for service connection for depression, fibromyalgia and IBS.  This was because there was no evidence of in-service incurrence of these disorders, due to STRs that were unremarkable for findings of these claimed disorders.  These denials were continued and finalized in the November 1998 rating decision, on similar grounds.  Indeed, the RO's November 1998 rating decision considered and denied the Veteran's claims for service connection for CFS, depression, fibromyalgia, and IBS, forming the final decision on the merits of these claims.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  That decision, in relevant part, denied service connection for fibromyalgia, depression, IBS, and CFS, because there was no requisite medical nexus evidence etiologically linking any of these respective disorders to her period of active military service.  Also, although the November 1998 decision made note of treatment of these disorders during her period of Naval Reserve service from January 1998 to December 1995, there were no noted manifestations of relevant injury or disease during a period of ACDUTRA or INACDUTRA.  Rather, the Naval Reserve SPRs only confirmed a period of ACDUTRA for August 1988 and September 1992.  

The pertinent evidence of record at the time of these prior final May and November 1998 denials consisted of STRs, SPRs, personal statements, and VA treatment records.  Additionally, the November 1998 decision additionally considered the Veteran's U.S. Naval Reserves STRs and SPRs.  The evidence that must be considered in determining whether there is a basis for reopening these claims is the evidence that has been added to the record since those respective decisions since each was the last final and binding denial of these claims, regardless of the specific basis of those prior denials.  See Evans, 9 Vet. App. at 273.

Since the last final decisions for these claims, in May and November 1998, respectively, there were considerable records added to the claims file.  

The Board acknowledges that Naval Reserve STRs were received by the RO after the May 1998 final denials of allergies and chemical sensitivity, gynecological disorder, hiatal hernia, and restrictive airway disease.  However, a review of these Naval Reserve STRs for 1988 to 1995 reveals that they are unremarkable for findings of allergies and chemical sensitivity, gynecological disorder, hiatal hernia, and restrictive airway disease, let alone during a period of confirmed ACDUTRA or INACDUTRA.  

Also, following both the May and November 1998 decisions, the Veteran has submitted SSA disability records, VA and private provider treatment records, written statements, and provided oral testimony during her June 2008 personal hearing.  But most importantly, none of this additional evidence, even if new (since not previously considered), is also material to these claims because none suggests the two critically deficient elements of in-service incurrence of these conditions and nexus to active duty service.  

To this end, there still is no competent evidence showing any in-service incurrence of gynecological disorder, hiatal hernia, allergies and chemical sensitivity, restrictive airway disease, CFS, depression, fibromyalgia, and IBS, only initial manifestations of these conditions well after the Veteran's period of active duty service had concluded.  The Board emphasizes that the RO's previous final decisions concerning these disabilities already explicitly considered the Veteran's available STRs and SPRs for the period of active duty, from 1982 to 1987, in the prior determinations concerning these claims.  Importantly, she has not identified or submitted any additional STRs or SPRs that might otherwise substantiate in-service incurrence of these conditions and obviate the need for there to be new and material evidence.  38 C.F.R. § 3.156(c).  And there is also no other competent evidence that might alternatively substantiate incurrence of these disabilities during service.  So, without such crucial evidence, her petitions to reopen these claims cannot succeed.
There also remains no possibility that any of these conditions manifested due to injury or disease during ACDUTRA or INACDUTRA, since no additional periods of ACDUTRA or INACDUTRA could be confirmed by the RO.  See id.  

And there is still no evidence that might show the required linkage between her active duty military service and any current disability of gynecological disorder, hiatal hernia, allergies and chemical sensitivity, restrictive airway disease, CFS, depression, fibromyalgia, and IBS.  The SSA disability records, and VA and private provider treatment records show recent treatment and diagnoses of several of these disabilities.  These records, however, do not contain the required comment or opinion on etiology in terms of relating any of these disabilities back to the Veteran's military service.  See Cox v. Brown, 5 Vet. App. 95 (1993) and Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) (medical records describing Veteran's current condition are not material to issue of service connection and are not sufficient to reopen claim for service connection based on new and material evidence).  

So just as when these claims were previously considered and denied, there continues to be no competent evidence suggesting this required linkage or correlation.  As it stands, there are only the Veteran's unsubstantiated lay allegations of a relationship or correlation between her military service and these disabilities.  The Court has held that lay assertions of medical causation cannot suffice to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  Indeed, in Routen v. Brown, 10 Vet. App. 183, 186, (1997), the Court again pointed this out.  Moreover, her written and oral testimony is essentially reiterating arguments she made prior to the RO earlier denying these claims, so in this respect this is not new evidence.  See Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  See also Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  Indeed, arguments based on what amounts to the same evidence of record at the time of the previous final denial do not constitute the presentation of new and material evidence.  Untalan v. Nicholson, 20 Vet. App. 467 (2006).

In sum, none of the additional evidence since the prior final decisions addresses the elements of service connection that were missing.  Thus, there is no new and material evidence to reopen these claims and the petitions must be denied.  
See 38 C.F.R. § 3.156.  Furthermore, in the absence of new and material evidence, the benefit-of-the- doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


IV.  Analysis-Entitlement to Service Connection for Low-Grade Fever, Chronic Infection and Type II Diabetes Mellitus

Service connection is granted if it is shown the Veteran has disability resulting from an injury sustained or a disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  

Stated somewhat differently, to establish entitlement to service connection, there must be:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A.  Diabetes Mellitus, Type II

Certain chronic diseases, such as diabetes mellitus, will be presumed to have been incurred in service if manifest to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

However, even if a Veteran is found not entitled to a regulatory presumption of service connection, the claim still must be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994).  In fact, the Court has specifically held that the provisions set forth in Combee, which, instead, concerned exposure to radiation, are nonetheless applicable in cases, as here, involving claimed exposure to Agent Orange.  See McCartt v. West, 12 Vet. App. 164, 167 (1999).

It appears that the Veteran has requested consideration for presumptive service connection due to Agent Orange exposure.  Type II Diabetes Mellitus is one of the diseases associated with herbicide exposure for purposes of this presumption.  
38 U.S.C.A. § 1116(a)(2) (West 2002); 38 C.F.R. § 3.309(e) (2010).  Significantly, though, there is no portion of her active duty service that was coincident with the Vietnam War era.  According to 38 C.F.R. § 3.2(f), the Vietnam era was from February 28, 1961 to May 7, 1975, inclusive, in the case of a Veteran who served in the Republic of Vietnam during that period.  But, here, the Veteran's period of active duty did not begin until 1982, so nearly seven years after the cessation of the Vietnam War era.  At the outset, then, the presumption for herbicide exposure for Vietnam War era Veterans, who served in the landmass of Vietnam, cannot possibly apply here.  38 U.S.C.A. § 1116(a)(1), (f); 38 C.F.R. § 3.307(a)(6) (2010).  

This notwithstanding, it does not preclude the Veteran from establishing her entitlement to service connection for diabetes with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  But the Board finds that service connection for diabetes also is not warranted on a direct-incurrence basis or on a presumptive basis during the one-year period after service.  

There is no disputing the Veteran has Type II (adult-onset) Diabetes Mellitus, as this is clearly evident from her VA treatment records.  Without this confirmation she at least has this claimed condition, there could be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  But to warrant granting service connection, there still has to be attribution of this condition to her military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Regarding this purported cause-and-effect correlation, there is no indication the Veteran had diabetes or any associated symptoms while in service.  Her STRs show no evidence of complaint, treatment, or diagnosis of this condition at any point during her period of active duty.  As such, her STRs provide probative evidence against the notion that diabetes initially manifested during active duty military service.  Struck v. Brown, 9 Vet. App. 145 (1996).  Moreover, there is no indication of diabetes during a period of ACDUTRA, upon review of the Naval Reserve STRs.

There also is no objective indication that her diabetes initially manifested to the required minimum compensable degree of at least 10-percent disabling within one year of her discharge from active duty (see 38 C.F.R. § 4.119, DC 7913), so as to in turn warrant presuming it was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

The Board also emphasizes that none of the post-service medical records contains a medical nexus opinion etiologically relating the Veteran's diabetes mellitus to her military service, let alone to Agent Orange exposure in particular.  Shedden, 381 F.3d at 1166-67.  So this is other probative evidence against her claim.

Regarding the question of secondary service connection, an underlying disease or injury must first be service connected for the Veteran to claim secondary service connection.  38 C.F.R. 3.310.  Disability that is proximately due to, the result of, or chronically aggravated by a service-connected disease or injury is considered service-connected, and when thus established, this secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310(a) and (b).  In this regard, establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  See, too, Wallin v. West, 11 Vet. App. 509, 512 (1998) and Velez v. West, 11 Vet. App. 148, 158 (1998).

When determining whether service connection is warranted, all potential theories of entitlement, direct, presumptive, and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).

Here, the Board is denying the Veteran's petition to reopen service connection for CFS, which the Veteran claims to be the underlying disorder to which her diabetes is allegedly etiologically linked.  See June 2008 personal hearing transcript, at 27.  
So, without service connection in effect for the underlying CFS disorder, there is no service-connected disorder for which her diabetes may be secondary to.  
38 C.F.R. 3.310.  

Moreover, in addition to the medical evidence, the Board has considered the Veteran's lay statements in support of her claim.  In some cases, lay evidence is competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  Diabetes admittedly is a medically complex condition, not readily amenable to lay diagnosis or comment on its etiology, because it cannot be substantiated by mere lay observation or opinion..  See Barr, 21 Vet. App. at 307.  And the simple fact of the matter is that, as an unfortunate consequence, the Veteran is only competent to testify concerning symptoms she may have experienced during service and during the many years since her discharge, but not also regarding their cause in terms of whether they are or were associated with her diabetes and, in turn, attributable to her military service.  In this regard, the Veteran stated, "I will freely admit to you that my medical degree came from K-Mart."  Since the Board rejects the notion that she is competent to etiologically link her current diabetes back to active duty military service, there is no need to assess the credibility of her lay testimony concerning possibly having had diabetes while in service, or now, as a result of her active duty service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability, including during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records, but also indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for Type II Diabetes Mellitus on either a direct, presumptive or secondary basis.  Accordingly, there is no reasonable doubt to resolve in her favor, and this claim must be denied.  38 U.S.C.A. § 5107; 38 CFR § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Low-Grade Fever and Chronic Infection

Fundamental to the claims for low grade fever and chronic infection, however, irrespective of the particular bases of them, is that the Veteran first has to establish she has a disorder to account for her symptoms of low grade fever and chronic infection.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection may not be granted unless a current disability exists].  A "current disability" means a disability shown by competent medical evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

Here, though, the claims file does not contain any medical record diagnosing a disorder of any type that would account for the Veteran's claims of low grade fever and chronic infection.  The Board notes that a fever is mere symptomatology, but not a diagnosed disability in and of itself.  Indeed, in an August 2003 VA treatment session, the Veteran complained that she cannot regulate her body temperature, feeling hot and cold at different times, and having fevers of 99 degrees with lymph node pain.  However, the VA treating provider failed to diagnose the Veteran with any disability that particularly noted the complaints of frequent fevers - rather, the medical findings for that evaluation showed a temperature of 97.7 degrees, so not indicative of any fever.  

In a similar vein, there are no medical records that show any diagnosed disorder to account for the Veteran's claim of chronic infection.  There is simply no medical diagnosis to substantiate the Veteran's own subjective perceptions of chronic infection.  Absent evidence of a current disability to account for the claimed low grade fever and chronic infection, service connection is not possible because there are no present conditions to attribute to her military service.  
See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).  See, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Moreover, a review of the Veteran's active duty STRs shows no documented complaints, treatment or diagnosis of either low grade fever or chronic infection during her active duty military service.  Moreover, there is no indication of these conditions during a period of ACDUTRA, upon review of the Naval Reserve STRs.

There continues to be no post-service medical records showing any medically diagnosed disability that would account for symptoms of low grade fever and chronic infection.  Even in the event she establishes that she has diagnosable disorders for her low grade fever and chronic infection (or at least has since filing these claims), the Board would still have to address any potential relationship or correlation with her military service, which she simply has not established.  But, again, there is no current disability to relate to her military service, so no possibility of relating a non-existent disability back to service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.") (italics added for emphasis).  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).


The Board also has considered the Veteran's lay statements concerning these claims, which are quite vague.  She is certainly competent to state that she observes certain symptoms, such as feeling hot and cold at times.  On the other hand, she is not competent or qualified, as a layperson, to ascribe these symptoms to a specific diagnosis.  Indeed, she has not asserted that she is diagnosed with any particular disabilities that would account for such symptoms.  See also Jandreau, 492 F.3d at 1377; Barr, 21 Vet. App. at 310; and 38 C.F.R. § 3.159(a)(2).  That is to say, certain disabilities are medically complex in nature and simply not readily amenable to lay diagnosis or probative opinion on etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (clarifying that medical evidence is not always or categorically required in every instance to establish the required nexus or linkage between the claimed disability and service or a service-connected disability).  But see, too, Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (countering that certain disabilities are not conditions capable of lay diagnosis, such as rheumatic heart disease).

Since the Board does not find the Veteran's lay statements to be competent to establish the missing elements of her claims, there is no need to also consider the credibility of her lay statements, even though this, too, affects their ultimate probative value.  See Buchanan, 451 F.3d at 1331.  See also Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Accordingly, the Board finds that the preponderance of the evidence is against service connection for low grade fever and chronic infection.  So there is no reasonable doubt to resolve in the Veteran's favor, and these claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. At 49.


ORDER

The petitions to reopen the claims for service connection for CFS, a left knee stress fracture, migraine headaches, depression, allergies and chemical sensitivity, a gynecological disorder, IBS, hiatal hernia, restrictive airway disease, fibromyalgia, are denied.  

The claim for service connection for low-grade fever is denied.

The claim for service connection for chronic infection is denied.

The claims for service connection for Type II Diabetes Mellitus, including as secondary to CFS, is denied.


REMAND

Before addressing the remaining claim on appeal for insomnia, the Board finds that additional development is required.  The Veteran needs to be examined for a medical nexus opinion concerning whether her insomnia is attributable to her period of active duty military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  In this regard, the Board concedes that she has a potential, current sleep disorder of obstructive sleep apnea, as this potential diagnosis was noted by a VA treating physician in April 1998 and then again by a private treating physician, Dr. J.B., in September 1998.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  


Consequently, the dispositive issue is whether this condition is somehow attributable to her military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

In her treatment records, the Veteran has asserted that she has a history of waking herself up with her loud snoring, and general sleeping difficulty throughout the night.  Thus, she has submitted sufficient evidence to meet the relatively low threshold of the third McLendon element.  Indeed, this is satisfied by credible evidence of continuity of symptomatology capable of lay observation, such as difficulty sleeping or breathing during sleep.  See McLendon, 20 Vet. App. at 83; See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  

So additional medical comment is needed concerning whether any current sleep apnea disability might be etiologically related back to active duty service.  Based on McLendon, a remand for a VA examination and opinion is required to determine the precise nature and etiology of her current sleep apnea.

Accordingly, this remaining claim is REMANDED for the following additional development and consideration:

1.	Schedule a VA compensation examination for a medical nexus opinion concerning the nature and etiology of the Veteran's current sleep apnea disorder, claimed as insomnia.  She is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences on this pending claim.  The examination should include any diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical and other history.

Based on a physical examination and comprehensive review of the claims file, the examiner is asked to confirm the Veteran has sleep apnea.  If she does, then the examiner must also provide an opinion as to the likelihood (very likely, as likely as not, or unlikely) this sleep disorder is related to or dates back to the Veteran's period of active duty service.

The Veteran is competent to report the onset of trouble sleeping and breathing in service and since service, as this requires only personal knowledge, not medical expertise, as it comes to her through her senses.  However, the examiner must specifically address the Veteran's report of her sleep apnea disorder having first manifested during her military service in determining whether any current sleep apnea disability was incurred in service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in- service injury and instead relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).  

That said, however, although the Veteran is competent even as a layperson to proclaim having first experienced sleep impairment while in service, her testimony concerning this also must be considered in 

light of the medical and other evidence of record to determine whether her lay testimony is also credible (a factual determination) to resultantly have probative value.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The term "as likely as not", i.e., at least 50-percent probability, does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.

2.	Then readjudicate this remaining claim for a sleep disorder in light of any additional evidence.  If this claim is not granted to the Veteran's satisfaction, send her an SSOC and give her an opportunity to respond to it before returning the file to the Board for further appellate consideration of this remaining claim.

The Veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


